 



Exhibit 10.1

     
(CHASE LOGO) [l27215al2721501.gif]
  Amendment to Credit Agreement

This agreement is dated as of July 2, 2007, by and between Harris Interactive
Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”), and its
successors and assigns. The provisions of this agreement are effective on the
date that this agreement has been executed by all of the signers and delivered
to the Bank (the “Effective Date”).
WHEREAS, the Borrower and the Bank entered into a credit agreement dated
July 19, 2006, as amended (if applicable) (the “Credit Agreement”); and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.   2.   MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

  2.1   From and after the Effective Date, the provision in the Credit Agreement
captioned ” Facility A (Line of Credit) “ is hereby amended and restated to read
as follows:

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $37,000,000.00 in the aggregate at
any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

3.   RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.

4.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
agreement, (b) no condition, act or event which could constitute an event of
default under the Credit Agreement or any promissory note or credit facility
executed in reference to the Credit Agreement exists, and (c) no condition,
event, act or omission has occurred, which, with the giving of notice or passage
of time, would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.

5.   FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.

6.   EXECUTION AND DELIVERY. This agreement shall become effective only after it
is fully executed by the Borrower and the Bank, and the Bank shall have received
from the Borrower the following documents: Note Modification Agreement.

7.   ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date
of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts and liabilities, of whatever kind or nature, in law or in
equity, of the Borrower, whether now known or unknown to the Borrower, which may
have arisen in connection with the Credit Agreement or the actions or omissions
of the Bank related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.

8.   NOT A NOVATION. This agreement is a modification only and not a novation.
Except for the above-quoted modification(s), the Credit Agreement, any loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties,
instruments or documents executed in connection with the Credit Agreement, and
all the terms and conditions thereof, shall be and remain in full force and
effect

 



--------------------------------------------------------------------------------



 



with the changes herein deemed to be incorporated therein. This agreement is to
be considered attached to the Credit Agreement and made a part thereof. This
agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any document
executed in conjunction therewith, the provisions of this agreement shall
supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement.

                      Borrower:             Harris Interactive Inc.          
 
  By:   /s/ Ronald E. Salluzzo   CFO                  
 
      Authorized Signer   Title    
 
      Date Signed:     July 20, 2007                
 
   
 
               
 
               
 
  Bank:                 JPMorgan Chase Bank, N.A.          
 
  By:   /s/ James Stanbrough                      
 
      James Stanbrough   VP                  
 
      Printed Name   Title    
 
      Date Signed:    July 23, 2007                
 
   

2